COMMERCIAL LEASE

1126 South Sheridan Avenue, Denver, Colorado

This COMMERCIAL LEASE is made and entered into as of the 4th day of May 2015
(the “Effective Date”) by and between MJ SHERIDAN, LLC, a Colorado limited
liability company (“Landlord”) and LIGHTSHADE LABS, LLC, a Colorado limited
liability company (“Tenant”).

SECTION 1
DEFINED TERMS

In addition to the other definitions appearing in the text of this Lease, when
used herein the following terms shall have the respective meanings set forth
opposite each such term.

1.1      Commencement Date: The Effective Date 1.2      Premises/Property: 1126
South Sheridan Avenue, Denver, Colorado 1.3      Building: The building located
on the Premises. 1.4      Parking Spaces: All parking spaces appurtenant to the
Premises. 1.5      Landlord: MJ Sheridan, LLC 1.6      Landlord’s Address:

c/o MJ Holdings Inc.

4141 NE 2nd Avenue, Suite 204A

Miami, Florida 33137

Attention: Shawn Chemtov

 

1.7      Tenant: Lightshade Labs, LLC, a Colorado limited liability company
1.8      Tenant’s Address: 3950 North Holly Street
Denver, CO 80207 1.9      Lease: This Lease, including any subsequent amendments
that may be agreed to by the parties, and any riders which are incorporated
herein and made a part hereof by this reference.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
1 of 31

 

 

1.10      Lease Year:

The term of the Lease shall be the period from the Effective Date to through
April 30, 2025, with an option to renew for an additional 10-year term as set
forth in Section 2, below.

 

1.11      Monthly Rent: Monthly Rent payable by Tenant to Landlord, shall be
$10,944.89 per month, plus increases per Article 3, Section 3.2, below.  The
portion of Monthly Rent attributable to insurance and real property taxes and
assessments is $1298.01 per month (as it may be increased per Article 3, Section
3.4 below). 1.12      Permitted Uses: The retail sale of marijuana. 1.13     
Rental Payment Place:

c/o MJ Holdings Inc.

4141 NE 2nd Avenue, Suite 204A

Miami, Florida 33137

Attention: Shawn Chemtov

 

1.14      Security Deposit: $21,889.78 to be deposited by Tenant with
Landlord.  



SECTION 2
GRANT AND TERM

2.1      Grant. In consideration of the Rents herein agreed to be paid and of
the covenants and agreements herein made by the respective parties hereto,
Landlord demises and leases to Tenant and Tenant hereby leases from Landlord the
Premises, upon the terms and conditions herein provided.

2.2      Term. Subject to the terms, covenants, and agreements contained herein,
Tenant shall have and hold the Premises for the entire Term set forth above.
Tenant may renew this Lease for one (1) additional ten (10) year term on the
same terms as provided in this Lease; provided however, that Tenant gives
written notice to Landlord of its election to exercise said renewal option no
earlier than three hundred sixty-five (365) days and no later than one-hundred
eighty (180) days prior to the expiration of the current term. Failure by Tenant
to give notice of its election to exercise the ten-year renewal option shall
constitute a waiver and relinquishment of any right to exercise said option.

2.3      Option to Purchase. The parties covenant that they will, within thirty
(30) days of the execution of this Lease, negotiate an agreement granting Tenant
the option to purchase the Premises during the third (3rd) year of the Tenancy
for $848,925 on terms to be mutually agreed upon by the parties.

SECTION 3
RENT, TAXES, AND UTILITIES

3.1      Monthly Rent; Initial Lease Deposit. Tenant covenants and agrees to pay
to Landlord the Monthly Rent, described above, beginning on the Commencement
Date and on the first day of each month thereafter throughout the Term of this
Lease. Monthly Rent for any period



MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
2 of 31

 

which is less than one month shall be a prorated portion of the monthly
installment herein based upon the actual days in the month.

Upon Tenant’s execution of this Lease, Tenant shall deposit with Landlord an
amount equal to $32,834.67 for the first month’s installment of Monthly Rent and
the Security Deposit (the “Initial Lease Deposit”).

In addition, Tenant shall be responsible for all costs associated with the Phase
I and Phase II Environmental Site Assessments performed by CTL Thompson
Incorporated in the amount of $6576.40. Within two business days of the
Effective Date of this Lease, Tenant shall deliver $6,576.40 to Landlord as the
payment of such costs.

3.2      Cost of Living Adjustment. The Monthly Rent shall be subject to
adjustment effective on the first day of each Lease Year thereafter (in each
case, the “Adjustment Date”) as follows: On each Adjustment Date during the Term
(including any option period) of this Lease, Monthly Rent throughout that Lease
Year (and continuing until the next rent adjustment) shall be set by increasing
the Monthly Rent by 3%.

3.3      Utility Charges. Tenant shall be solely responsible for and pay when
due all charges for utilities including, without limitation, payment for meters,
submeters, meter installation, deposits, service connections, and service
charges. In the event such charges are not paid when due, Landlord shall have
the right to pay such charges, which amount so paid is hereby declared to be
additional rent due on demand with interest as provided in Sections 3.5 and 3.6.
Tenant shall also be solely responsible and pay for when due all trash removal,
as provided for in Section 4.7.

3.4      Taxes and Insurance. Landlord and Tenant agree that Monthly Rent for
the first lease year includes charges for insurance and real property taxes and
assessments equal to $1298.01 per month. To the extent that Landlord’s actual
costs for real property taxes and insurance exceed $1298.01 per month, Monthly
Rent shall be increased by the amount of such excess.

3.5      Method of Payment and Past Due Rents. All Rent shall be paid to
Landlord at the Rental Payment Place or at such other place or to such other
person as Landlord may from time to time direct in writing, or as is otherwise
provided herein, in lawful money of the United States of America; provided that,
at Landlord’s option, Rent shall not be paid in cash. In the event that Tenant
fails to make any such payment within five (5) days after the same becomes due,
then in addition to all rights, powers, and remedies provided herein, by law or
otherwise, Landlord shall be entitled to recover from Tenant and Tenant agrees
to pay to Landlord, on demand, a late payment charge equal to five percent (5%)
of the amount due as liquidated damages. Tenant also agrees to pay to Landlord
on demand, as additional Rent, interest at the rate of eighteen percent (18%)
per annum (or the highest rate permitted by applicable law, whichever is lower)
on all overdue installments of Rent (except any portion thereof which
constitutes interest). Neither the late payment charge nor the interest to be
charged hereunder shall permit Tenant to delay any payment of Rent when due.

3.6      Modified Gross Lease. This is a “modified gross lease,” and the Rent
shall be paid without notice, demand, setoff, counterclaim, deduction, or
defense, and except as otherwise

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
3 of 31

 

expressly provided herein, without abatement or suspension. Except as otherwise
expressly provided in this Lease, this Lease shall not terminate, nor shall
Tenant have any right to terminate this Lease nor shall Tenant be entitled to
any abatement or reduction of Rent hereunder, nor shall the obligations of
Tenant under this Lease be affected by reason of (a) any damage to or the
destruction of all or any part of the Premises from whatever cause, (b) any
default on the part of Landlord under this Lease, or under any other agreement
to which Landlord and Tenant may be parties, or (c) the bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up,
or other proceeding affecting Landlord or any assignee of Landlord. It is the
intention of the parties hereto that the obligations of Tenant hereunder shall
be separate and independent covenants and agreements, that the Rent shall
continue to be payable in all events, and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated pursuant to an express provision of this
Lease. Notwithstanding the foregoing, Tenant shall be entitled to offset against
any Rent due Landlord any amounts determined to be owing to Tenant from Landlord
pursuant to any final judgment for which an appeal period has expired and no
appeal has been taken.

SECTION 4
IMPROVEMENTS, MAINTENANCE, AND REPAIR

4.1      Tenant’s Work. Tenant shall be responsible for any and all
construction, design and specifications of the interior of the Premises deemed
necessary by Tenant for its initial occupancy and operations (the “Initial
Tenant Work”) including without limitation interior wall finish, finished
ceilings, finish flooring, interior utilities design, including, gas, water,
sewer, telephone and electricity, mechanical, plumbing and electrical systems,
including HVAC, the interfaces between interior utility lines and the lines
brought to the wall and/or floor of the Premises, interior decor and signage,
railings, banisters, Tenant’s trade fixtures, and the interface between the
Building’s mechanical and utilities systems and Tenant’s trade fixtures, subject
to approval in accord with Section 4.5.

Tenant shall also be responsible to perform and pay for designing, planning,
acquiring and installing Tenant’s trade fixtures and equipment, including
without limitation, Tenant’s exterior signs, cabinetry, phone system, and
intercom system. Tenant shall not overload the electrical wiring serving the
Premises and will install, at its expense, with Landlord’s written approval, any
additional electrical wiring required in connection with Tenant’s apparatus.
Where required under any provision in this Lease, except as otherwise expressly
set forth, Landlord’s consent or written approval shall not be unreasonably
withheld. Landlord shall be under no obligation to make any repairs,
replacements, reconstruction, alterations, or improvements to or upon the
Premises or the mechanical equipment exclusively serving the Premises except as
expressly provided for herein.

For such work as Tenant may perform from time to time, including both the
Initial Tenant Work and any future Tenant Improvements (as defined below),
Tenant agrees to obtain its own policy of builder’s risk insurance and, if
applicable, general liability insurance for any such work and workers
compensation insurance for any persons who perform Tenant’s work.

Tenant shall bear and pay the expenses incurred in performing all of Tenant’s
work and all fees, charges and costs of permits and licenses relating to
Tenant’s work. Tenant shall bear the fees

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
4 of 31

 

and costs of Tenant’s architect in developing Tenant’s work and, except as
provided below, shall not be reimbursed from Landlord.

Landlord shall not be required to perform any work or incur any costs in
connection with the construction or demolition of any improvements in the
Premises.

4.2      Standards of Construction. All construction required or permitted by
the Lease shall be done in good workmanlike manner, and in compliance with all
applicable laws and all lawful ordinances, regulations and orders of
governmental authority and insurers of the Premises.

4.3      Landlord’s Access. Landlord may enter upon the Premises after giving
Tenant 48 hours’ notice (except in the event of an emergency, in which case no
advance notice shall be required) to inspect the same for Tenant’s compliance
with its obligations hereunder. If Tenant or Tenant’s agents or employees shall
not be present to permit entry into the Premises at any time when for any reason
entry therein shall be necessary in the reasonable judgment of Landlord to
prevent injury or damage or to comply with direction from any federal, state,
local or other governmental authority, including but not limited to the Colorado
Marijuana Enforcement Division, (a “Governmental Authority”), Landlord or its
agents or employees may enter same by master key or by forcible entry without
liability therefore and without in any manner affecting the obligations,
covenants, terms, or conditions of this Lease. Landlord shall not exercise its
right of entry under this Section 4.3 so as to adversely affect Tenant’s
operation of Tenant’s business at the Premises. Nothing herein contained,
however, shall be deemed or construed to impose upon Landlord any obligation or
liability whatsoever for care, supervision, repair, improvement, addition,
change, or alteration of the Premises or any part thereof other than as herein
expressly provided. To the extent reasonably possible, Landlord’s entry may be
conducted with Tenant’s supervision, and to the extent possible, during
non-business hours and in all events in accordance with all applicable State and
local laws, rules and regulations applicable to Tenant’s use and occupancy of
the Premises.

4.4      Condition of Premises. Tenant shall be conclusively deemed to have
accepted the Premises “AS IS” in the condition existing on the date Tenant first
takes possession and to have waived all claims relating to the condition of the
Premises, the Building and the Property. Tenant acknowledges and agrees that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises, the Building or the Property, or with
respect to the suitability of any part of the same for the conduct of Tenant's
business. By taking possession of the Premises, Tenant agrees that the Premises,
the Building and the Property are in good and sanitary order, condition and
repair acceptable to Tenant.

4.5      Tenant Improvements. All improvements to the Premises that may be
deemed necessary by Tenant from time to time for Tenant’s use or occupancy
thereof shall be completed by Tenant, at Tenant’s expense, and shall hereinafter
be referred to as “Tenant Improvements.” All Tenant Improvements shall be
constructed in a first-class manner and comply with all insurance requirements
and with applicable governmental laws, statutes, ordinances, rules, and
regulations. Tenant shall be responsible for and shall pay to Landlord, as
additional Rent, the entire amount of any real estate taxes attributable to any
alterations, improvements, or changes made by Tenant pursuant to this Section.
All such alterations, improvements, and changes shall become the property of
Landlord upon completion, unless otherwise agreed to in writing by Landlord.
Tenant agrees to

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
5 of 31

 

submit to Landlord plans and specifications governing Tenant Improvements in
such detail as Landlord may require, and Tenant agrees not to commence work on
any of Tenant Improvements until Landlord has approved such plans and
specifications and the selection of the general contractor in writing, which
consent shall not be unreasonably withheld. Tenant shall proceed diligently with
construction of any Tenant Improvements. At all times during Tenant
construction, Landlord and its representatives shall have the right to enter
upon the Premises for the purpose of inspecting construction and progress of any
Tenant Improvements. Upon completion of any Tenant Improvements, Tenant shall
provide Landlord with a Certificate from Tenant’s architect certifying that the
subject Tenant Improvements have been constructed in accordance with the plans
and specifications approved by Landlord. In the event Tenant does not provide
any such required certificate, Landlord shall be entitled to engage an architect
of its choice to provide such certificate. Any fees or expenses incurred by
Landlord in securing any such architect’s certificate shall be deemed additional
Rent payable by Tenant to Landlord and shall be paid by Tenant to within seven
(7) days of written notice from Landlord.

4.6      Maintenance by Tenant. Tenant shall at its own cost and expense at all
times maintain in good working order, appearance, condition, and promptly repair
the following items:

a.      The Building, including the roof and the structural soundness of the
concrete floors and exterior walls thereof;

b.      The entire interior wall surfaces, partitions, doors, and fixtures;

c.      All flooring within the Premises;

d.      All plumbing servicing the Premises;

e.      The hot water heater servicing the Premises;

f.      The air conditioning and heating systems servicing the Premises;

g.      All exterior windows of the Premises; and

h.      All parking areas, walkways, driveways, sidewalks, passageways, and
landscaped areas located on the Premises.

Except for the vehicles and equipment used by Tenant and its vendors in the
ordinary course of its business, Tenant shall also keep clean and free from
obstruction the parking/storage area, if any, adjoining the Property. Tenant
shall also be responsible for and pay all cost for trash removal.

If Landlord is required to make repairs to the Property by reason of Tenant’s
negligent acts or omissions, or if Tenant refuses or neglects to repair as
required hereunder to the reasonable satisfaction of Landlord, Landlord may make
such repairs without liability to Tenant for any loss or damage that may accrue
to Tenant’s merchandise, fixtures, or other property or to Tenant’s business by
reason thereof. Upon completion thereof, Tenant shall reimburse Landlord’s costs
for making

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
6 of 31

 

such repairs plus ten percent (10%) of such costs for overhead and supervision,
upon presentation of a bill therefore, as additional Rent.

SECTION 5
USE OF PREMISES

5.1      Use. The Premises shall be occupied and used only for the Permitted
Uses and for no other purpose whatever unless Landlord, in its sole discretion,
consents to a change in such uses. Landlord agrees that it shall consent to any
reasonable change in use so long as such use is of a high-quality commercial
nature. Tenant acknowledges and agrees that the Permitted Uses of the Premises
set forth herein are a critical element of the bargain of the parties hereto and
that actual and substantial detriment will result to Landlord in the event that
a change or deviation in such uses shall occur or be permitted without the
express written consent of Landlord, which shall not be unreasonably withheld.
If Tenant’s change in use arises as a result of any change in governmental
ordinance, policy, law or regulation governing Tenant’s use, Tenant shall have
the right to change the use subject to the Landlord’s approval, which shall not
be unreasonably withheld.

SECTION 6
QUIET ENJOYMENT AND LANDLORD’S RIGHT OF ENTRY

6.1      Quiet Enjoyment. If and so long as Tenant shall pay the Rent specified
herein and observe and perform all covenants, agreements, and obligations
required by it to be observed and performed hereunder, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term without hindrance or
interruption by Landlord or any other person or persons lawfully or equitably
claiming by, through, or under Landlord, subject nevertheless, to the terms and
conditions of this Lease and the mortgages and other matters to which this Lease
is or may be subordinate.

6.2      Right of Access for Purpose of Marketing the Premises. Tenant agrees
that, after giving Tenant 48 hours notice, Landlord, its agents, employees, or
servants or any person authorized by Landlord may enter the Premises to exhibit
the same to prospective purchasers and mortgagees of the Premises and to
prospective tenants and to place in and upon the Premises during the last six
(6) months of the Term at such places as may be determined by Landlord’s “for
rent” signs or notices (which signs shall not, however, interfere with Tenant’s
reasonable use of its windows for display purposes), and Tenant undertakes and
agrees that neither Tenant nor any person within Tenant’s control will interfere
with such signs or notices. Landlord shall not exercise its right of entry under
this Section 6.2 so as to adversely affect Tenant’s operation of Tenant’s
business at the Premises. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation or liability whatsoever for
care, supervision, repair, improvement, addition, change, or alteration of the
Premises or any part thereof other than as herein expressly provided. Landlord
shall not exercise its right of entry under this Section 6.2 without Tenant’s
supervision.

SECTION 7
NUISANCE, WASTE, RULES, AND REGULATIONS

7.1      Nuisance. Tenant shall not perform any acts or carry on any practices
which may injure the Building of which the Premises is a part, violate any
certificate of occupancy affecting

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
7 of 31

 

same, constitute a public or private nuisance or a menace to others, including
but not limited to, producing undue noise or creating obnoxious fumes or odors.

7.2      Waste, Etc. Tenant agrees not to: (a) make any use of or allow the
Premises to be used for any purpose that might invalidate or increase the rate
of insurance thereof; (b) keep or use, or permit to be kept or used, on the
Premises any inflammable fluids or explosives without the written permission of
Landlord first had and obtained; (c) deface or injure the Premises; (d) overload
the floors, walls, or ceilings of the Premises; (e) overload the electrical
wiring, or any other utility, service the Premises; or (f) commit or suffer any
waste in or about the Premises. Tenant agrees to pay as additional Rent any
increase in the cost of insurance on the Premises to Landlord as a result of any
unauthorized use of the Premises by Tenant, but such payment shall not
constitute in any manner a waiver by Landlord of its rights to enforce this
Lease.

7.3      Rules and Regulations. Tenant covenants and agrees with Landlord that:

a.      Tenant shall keep the Premises at a temperature compatible with
comfortable occupancy during business hours and at all times sufficiently high
to prevent freezing of water in pipes and fixtures.

b.      The plumbing facilities shall not be used for any other purpose than
that for which they are constructed, and no foreign substance of any kind shall
be thrown therein.

c.      Tenant shall not burn any trash or garbage of any kind in or about the
Premises.

d.      No auction, fire, bankruptcy, selling-out, or going-out-of-business
sales shall be conducted on or about the Premises without the prior written
consent of Landlord.

e.      Tenant shall keep all windows on the Premises clean. All window areas
shall be kept free from storage items and other unsightly uses.

In the event any violation of any of the above rules and regulations continues
for more than three (3) days following notice to Tenant of such violation,
Tenant shall, in addition to all other remedies of Landlord provided in this
Lease for default by Tenant, pay liquidated damages of one hundred dollars
($100.00) per day for each such violation for each day such violation continues.
Landlord reserves the right to adopt additional rules and regulations in respect
to the conduct of Tenant’s activities on the Premises, which upon adoption shall
be deemed incorporated herein, provided that Tenant is given written notice
thereof.

7.4      Hazardous Materials. Tenant shall keep and maintain the Premises in
compliance with and shall not cause or permit the Premises to be in violation of
any state, or local laws, ordinances, or regulations relating to industrial
hygiene or to the environmental conditions on, under, or about the property,
including, but not limited to, soil and groundwater conditions. Tenant shall not
use, generate, manufacture, store, or dispose of on, under, or about the
Premises or transport to or from the Premises any flammable explosives,
radioactive materials, hazardous wastes, toxic substances, or related materials,
including, without limitation, any substances defined as or

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
8 of 31

 

included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, or “toxic substances” under any applicable federal or
state laws or regulations (collectively referred to hereinafter as “Hazardous
Materials”).

Tenant shall immediately advise Landlord in writing of (i) any and all
enforcement, cleanup, remedial, removal, or other governmental or regulatory
actions instituted, completed, or threatened pursuant to any applicable federal,
state, or local laws, ordinances, or regulations relating to any Hazardous
Materials affecting the Premises (“Hazardous Materials Laws”); (ii) all claims
made or threatened by any third party against Tenant or the Premises relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from any Hazardous Materials (the matters set forth in clauses (i) and (ii)
above are hereinafter referred to as “Hazardous Materials Claims”); and (iii)
Tenant’s discovery of any occurrence or condition on any real property adjoining
or in the vicinity of the Premises that could cause the Premises or any part
thereof to be subject to any restrictions on the ownership, occupancy,
transferability, or use of the Premises under any Hazardous Materials Laws.

In no event shall Tenant be responsible for Hazardous Materials Claims created
by the Landlord or by a prior tenant of Landlord. Tenant shall be solely
responsible for and shall indemnify and hold harmless Landlord, its directors,
officers, employees, agents, successors and assigns from and against any loss,
damage, cost, expense, or liability directly or indirectly arising out of or
attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence of Hazardous Materials on, under, or about the
Premises, including without limitation (a) all consequential damages; (b) the
costs of any required or necessary repair, cleanup, or detoxification of the
Premises and the preparation and implementation of any closure, remedial, or
other required plans, and (c) all reasonable costs and expenses incurred by
Landlord in connection with clauses (a) and (b), including, but not limited to,
reasonable attorney’s fees. These provisions shall only apply to the presence of
Hazardous Materials caused the Tenant or its employees, agents or contractors,
and for no other reason whatsoever.

SECTION 8
COMPLIANCE WITH LAW, LIENS, INDEMNITY

8.1      Compliance with Law and Contracts. Tenant shall, at its expense, comply
with and shall cause its use and occupancy of the Building and the Premises to
comply with the terms of all licenses and approvals from any Governmental
Authority and all state and local governmental statutes, laws, rules, orders,
regulations, and ordinances affecting its obligations regarding the occupancy,
use, maintenance or repair of the Building and the Premises or any part thereof,
or the use thereof, at any time during the Term. Tenant shall likewise comply
with all federal laws and regulations to the extent that they do not conflict
with such state and local governmental statutes, laws, rules, orders,
regulations, and ordinances. Landlord shall, at its own expense, comply with the
requirements of all policies of insurance which at any time may be in force with
respect to its obligations in connection with the Building, and with the
provisions of all contracts, agreements, and restrictions of which it has notice
affecting the Building or any part thereof or the occupancy or use thereof.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
9 of 31

 

8.2      Title and Covenant Against Liens. Landlord’s title is and always shall
be paramount to the title of Tenant and nothing in this Lease contained shall
empower Tenant to do any act which can, shall, or may encumber the title of
Landlord. Tenant covenants and agrees not to suffer or permit any lien of
mechanics or materialmen to be placed upon or against the Property or against
Tenant’s leasehold interest in the Property arising from labor, material,
service, or equipment ordered or authorized by Tenant or its agents and
employees and, in case of any such lien attaching, to immediately pay and remove
same. Tenant has no authority or power to cause or permit any lien or
encumbrance of any kind whatsoever, whether created by act of Tenant, operation
of law or otherwise, to attach to or be placed upon the Property, and any and
all liens and encumbrances created by Tenant shall attach only to Tenant’s
interest in the Property. If any such liens so attach and Tenant fails to pay
and remove same within ten (10) days, Landlord, at its election, may pay and
satisfy the same and in such event the sums so paid by Landlord, with interest
from the date of payment at the rate set forth in Section 3.5, shall be deemed
to be additional Rent due and payable by Tenant at once without notice or
demand.

8.3      Indemnification.

a.      Tenant agrees to pay, protect, indemnify, defend, and save harmless
Landlord and all beneficiaries, agents, and employees of Landlord from and
against any and all liabilities, losses, damages, costs, expenses (including all
attorney’s fees and expenses of Landlord), causes of action, suits, claims,
demands, or judgments of any nature whatsoever (except those arising from acts
of Landlord, its agents or employees) arising from (a) any injury to, or the
death of, any person or any damage to personal property on the Premises, or in
any manner growing out of or connected with Tenant’s use or occupation of the
Premises or any part thereof the maintenance of which is the responsibility of
Tenant pursuant to Section 4.7 herein, (b) Tenant’s violation of any agreement
or condition of this Lease, (c) Tenant’s violation of any contract or agreement
which Tenant is a party or any state or local restriction, statute, law,
ordinance, or regulation, in each case affecting the Premises or any part
thereof or the occupancy or use thereof, and (d) any federal restriction,
statute, law, ordinance or regulation in each case affecting the Premises or any
part thereof or the occupancy or use thereof to the extent it does not conflict
with state or local restrictions, statutes, laws, ordinances, or regulations.

In case any action or proceeding is brought against Landlord, or any
beneficiary, agent and/or employee of Landlord, by reason of any such
indemnified claims, Tenant, upon notice from Landlord, shall defend the same at
Tenant’s expense by counsel approved in writing by Landlord, which approval
shall not be unreasonably withheld. Tenant shall not be liable for damage or
injury occasioned by the negligence or willful acts of the Landlord or its
agents, contractors, servants, or employees unless such damage or injury arises
from perils against which Tenant is required by this Lease to insure and then
only to the extent of such insurance. Tenant’s indemnification and defense
obligation under this Section shall survive the expiration or earlier
termination of this Lease. Tenant’s covenants, agreements, and indemnifications
contained herein are not intended to and shall not relieve any insurance carrier
of its obligations under policies required to be carried by Tenant pursuant to
the provisions of this Lease.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
10 of 31

 

b.      Landlord agrees to pay, and to protect, indemnify, defend and save
harmless Tenant and all beneficiaries, agents, and employees of Tenant from and
against any and all liabilities, losses, damages, costs, expenses (including all
attorney’s fees and expenses of tenant), causes of action, suits, claims,
demands, or judgments of any nature whatsoever (except those arising from acts
of tenant, its agents or employees) arising from (a) any injury to, or the death
of, any person or any damage to property on the Building or the Premises, or in
any manner growing out of or connected with Landlord’s use or occupation of the
Building or the Premises, or any part thereof, (b) Landlord’s violation of any
agreement or condition of this Lease, and (c) Landlord’s violation of any
contract or agreement which Landlord is a party or any restriction, statute,
law, ordinance, or regulation, in each case affecting the Premises or the
Building or any part thereof or the occupancy or use thereof.

Provided, however, that Landlord shall not be responsible to Tenant for any
matter to the extent the same arises out of the negligent or intentional act or
omission of Tenant or its employees, members, agents, contractors, successors or
assigns. Landlord’s indemnification and defense obligation under this Section
shall survive the expiration or earlier termination of this Lease. Landlord’s
covenants, agreements, and indemnifications contained herein are not intended to
and shall not relieve any insurance carrier of its obligations under any
policies carried by Landlord pursuant to the provisions of this Lease.

8.4      Posting of Notices by Landlord. Landlord or its representatives shall
have the right, but not the obligation, to go upon and inspect the exterior of
the Premises at all reasonable times, and shall have the right, but not the
obligation, to post and keep posted thereon notices that Landlord’s interest in
the Premises shall not be subject to any lien for such work done on the
Premises, as provided for by C.R.S. § 38-22-105, or which Landlord may deem to
be proper for the protection of Landlord’s interest in the Premises. Landlord
hereby designates Tenant as its agent for the sole purpose of posting in a
conspicuous place upon the Premises a notice containing substantially the
following language which Tenant shall post prior to commencement of any work
which will or may result in such liens:

8.5      “‘Notice.’ Landlord is the Owner of these Premises upon which
improvements may be made by Tenant. The interest of Landlord in these Premises
shall not be subject to any lien by virtue of work done or materials or
equipment supplied by any contractor or other person, pursuant to this Notice
and C.R.S. § 38-22-105, as amended.”

 

 

SECTION 9
FIXTURES, SIGNS, ALTERATIONS, AND INTERIOR DESIGN

9.1      Fixtures. All readily moveable furnishings, store fixtures, and
equipment owned and used by Tenant in the Premises shall at all times during the
Term be and remain the property of Tenant without regard to the means by which
they are installed in or attached to the Premises. Upon expiration of this
Lease, Tenant shall remove all such furnishings, fixtures, and equipment and

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
11 of 31

 

restore the Premises as provided in Section 16.1, except in event of default by
Tenant, in which case, all of said furnishings, fixtures, and equipment shall
remain on the Premises as provided in Section 14.11. Tenant shall not remove any
equipment, conduits, and fixtures providing water, plumbing, electrical,
heating, ventilation, air conditioning, and sewer service to the Premises,
whether or not the same were furnished or installed by Tenant, all of which
(together with any other furnishings, fixtures, and equipment not removed by
Tenant as provided above) shall become the property of Landlord upon expiration
of the Term or termination of Tenant’s right to possession of the Premises
pursuant to Section 14. All such property shall be conclusively presumed to have
been conveyed by Tenant to Landlord under this Lease as a bill of sale without
further payment or credit by Landlord to Tenant.

9.2      Signs. Tenant shall have the right, at Tenant’s expense, to place signs
and advertisements on the exterior and interior of the Building in the locations
and subject to the conditions hereinafter set forth, provided that the size,
style, appearance, and location of all exterior signs and all interior signs
visible from the exterior of the Building shall be subject to the reasonable
approval of Landlord prior to installation and shall be in compliance with
applicable law. Landlord shall have the right to remove any such unapproved item
without notice to Tenant, and Tenant shall pay Landlord’s cost of removal within
five (5) days after demand. Tenant shall, at its own expense, maintain and keep
in good repair any of its signs and advertisements on the Premises, and upon
expiration or earlier termination of this Lease or Tenant’s possession
hereunder, shall remove all such signs and advertisements and repair any damage
caused thereby.

SECTION 10
CONDEMNATION

10.1      All of Premises Taken. If the whole of the Premises shall be taken or
condemned for any public or quasi-public use or purpose by any competent
authority by the exercise of the right of eminent domain or by agreement or
conveyance in lieu thereof (each of the foregoing being hereinafter referred to
as “Condemnation”), this Lease shall terminate as of the date possession shall
be taken by such authority, and Tenant shall pay Rent and perform all of its
other obligations under this Lease up to such date with a proportionate refund
by Landlord of any Rent which shall have been paid in advance for periods
subsequent to such date.

10.2      Less than All of Premises Taken. If less than all of the Premises is
taken by Condemnation, and if the remainder of the Premises cannot be used for
Tenant’s continued use or occupancy for Tenant’s business in the reasonable
judgment of Tenant or if the portion of the Premises not taken cannot be
feasibly restored to a leasable unit in the reasonable judgment of Landlord,
then in either such event Landlord or Tenant shall each have the right to
terminate this Lease upon notice to the other party within thirty (30) days
after possession is taken by such Condemnation.

If this Lease is so terminated, it shall terminate as of the date possession
shall be so taken, and Tenant shall pay Rent and perform all of its other
obligations under this Lease up to such date with a proportionate refund by
Landlord of any Rent which shall have been paid in advance for periods
subsequent to such date.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
12 of 31

 

If this Lease is not so terminated, it shall terminate only with respect to the
parts of the Premises so taken as of the date possession shall be taken by such
authority, and thereafter the Rent shall be reduced in direct proportion to the
amount of Leasable Space of the Premises taken, and Landlord agrees, at
Landlord’s cost and expense, as soon as reasonably practical to restore the
remainder of the Premises to a complete unit of similar quality and character as
existed prior to such taking (to the extent feasible); provided that Landlord
shall not be required to expend more on such restoration than an amount equal to
the condemnation award received by Landlord on account of such taking (less all
expenses, costs, and legal fees incurred by Landlord in connection with such
award).

10.3      Ownership of Award. As between Landlord and Tenant, all compensation,
awards, and damages for any Condemnation of all of any part of the Premises,
including without limitation all awards and damages as compensation for
diminution in value of the leasehold, reversion and fee of the Premises, and
Tenant Improvements, shall belong to Landlord without any deduction therefrom
for any present or future estate of Tenant, and Tenant hereby assigns to
Landlord all its right, title, and interest to any such award.

Although all damages in the event of any Condemnation are to belong to Landlord,
whether such damages are awarded as compensation for diminution in value of the
leasehold, reversion, or fee of the Premises, or Tenant Improvements, Tenant
shall have the right to claim and recover from the condemning authority, but not
from Landlord, such compensation as may be separately awarded or recoverable by
Tenant in Tenant’s own right on account of any and all damage to Tenant’s
business by reason of the Condemnation and for or on account of any cost or loss
which Tenant might incur in removing Tenant’s merchandise, furniture, and
fixtures, provided that the effect of such award is not to reduce the award
otherwise payable to Landlord.

SECTION 11
INSURANCE AND WAIVER OF CLAIMS

11.1      Tenant’s Insurance. Tenant shall maintain throughout the Term, at its
expense, insurance of the following character: (a) casualty insurance against
loss or damage by fire and other risks from time to time included under
“extended coverage” policies, in the amount of the full replacement cost of all
Tenant Improvements and all subsequent alterations, improvements, and changes to
the Premises and all furniture, trade fixtures, equipment, merchandise, and all
other items of Tenant’s personal property on the Premises; (b) comprehensive
general public liability insurance (including contractual liability) against
claims for bodily injury, death, or property damage occurring on, in, or about
the Premises and the Building, and the common areas, parking areas, walkways,
driveways, adjoining streets, sidewalks, and passageways, such insurance to
afford protection of not less than $1,000,000.00 combined single limit per
occurrence and $2,000,000.00 in the aggregate, provided that such limits of
liability shall be increased at the direction of Landlord if in Landlord’s
reasonable judgment increased limits are required to protect Landlord and Tenant
against exposure for claims covered thereby; (c) workmen’s compensation
insurance in amounts required by applicable law or statute covering all persons
employed in connection with any work done on or about the Premises with respect
to which claims for death or bodily injury could be asserted against Landlord,
Tenant, or the Premises; (d) plate glass insurance; and, (e) such other
insurance on the Premises in such amounts and against such other insurable
hazards which at the time are commonly

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
13 of 31

 

obtained in the case of property similar to the Premises, including but not
limited to business continuation insurance.

11.2      General Tenant Insurance Requirements. Each policy of insurance
referred to in Section 11.1 shall be issued by companies of recognized financial
standing authorized to issue such insurance in the State of Colorado, shall name
as the insured parties thereunder Landlord (including its agents, beneficiaries,
and other parties designated by Landlord) and Tenant, as their interests may
appear, and shall be written as a primary policy which does not contribute to
and is not in excess of coverage which Landlord may carry.

Every policy which Tenant is obligated to carry under the terms of Section 11.1
shall contain an agreement by the insurer that it will not cancel or fail to
renew or amend such policy or reduce the coverage thereunder except after thirty
(30) days’ prior written notice to Landlord and that any loss otherwise payable
thereunder shall be payable notwithstanding any act or negligence of Tenant
which might, absent such agreement, result in a forfeiture of all or a part of
such insurance payment and notwithstanding (a) the occupation or use of the
Premises for purposes more hazardous than permitted by the terms of such policy,
(b) any foreclosure or other action or proceeding taken by any mortgagee of the
Premises, or (c) any change in title or ownership of the Premises.

On or prior to the Commencement Date, Tenant shall deliver to Landlord
certificates of the insurers, evidencing all of the insurance which is required
to be maintained by Tenant hereunder together with evidence of the payment of
all premiums therefore, and Tenant shall, within thirty (30) days prior to the
expiration of any such insurance, deliver other certificates of the insurers
evidencing the renewal or replacement of such insurance together with evidence
of the payment of all premiums therefore. Should Tenant fail to maintain or
renew any insurance required in this Section, or to pay the premium therefore,
or to deliver to Landlord any of such certificates, then and in any of such
events, Landlord, at its option, but without obligation to do so, may, upon five
(5) days’ notice to Tenant, procure such insurance, and any sums so expended by
Landlord (together with Landlord’s reasonable administrative expense in
procuring such insurance) shall be additional Rent hereunder and shall be paid
by Tenant to Landlord on demand.

11.3      Landlord’s Insurance. From the Commencement Date and continuing
throughout the Term, Landlord may, in its sole and absolute discretion, maintain
the following insurance on the Premises and the Building, including the parking
areas, walkways, driveways, sidewalks, and passageways which policies may name
Tenant as an additional insured: (i) commercial general liability and property
damage insurance for property damage or bodily injury or death in an amount
determined by Landlord, and (ii) fire and extended coverage insurance in an
amount equal to the full replacement cost of any improvements located on the
Premises (excluding the improvements to the Premises made and owned by Tenant
and any other property for which Tenant is required to provide insurance
hereunder) which may be established by an agreed amount endorsement by Tenant,
Landlord, and the insurer.

11.4      Waiver of Claims. Notwithstanding anything in this Lease to the
contrary, neither Landlord nor Tenant shall be liable to the other for any
business interruption or any loss or damage to property or injury to or death of
persons occurring on the Premises or in any manner growing out of or connected
with Tenant’s use and occupation of the Premises or the condition thereof,
whether

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
14 of 31

 

or not caused by the negligence or other fault of Landlord or Tenant or of their
respective agents, employees, sub-Tenants, licensees, or assignees; provided,
however, that this release shall apply only to the extent that such business
interruption, loss, or damage to property, or injury to or death of persons is
covered by valid and collected insurance policies, regardless of whether such
insurance is payable to or protects Landlord or Tenant or both, and only to the
extent of any recovery collected under such insurance policies.

Landlord and Tenant agree to have all insurance which may be carried by either
of them endorsed with a clause providing that any release from liability of or
waiver of claim for recovery from the other party entered into in writing by the
insured thereunder prior to any loss or damage shall not affect the validity of
such policy or the right of the insured thereunder to recover thereunder and
providing further that the insurer waives all rights of subrogation which such
insurer might have against the other party. This release shall be in effect only
so long as it is valid in the State of Colorado.

SECTION 12
DAMAGE OR DESTRUCTION

12.1      Destruction of Premises. In the event that the Premises are totally or
partially damaged or destroyed by fire or other casualty, the damage shall be
repaired and the Premises restored to the same condition as they were in
immediately before such damage or destruction by Landlord at Landlord’s expense;
provided however, if (a) such damage results from a cause not insured, or (b)
the cost of repair or restoration exceeds the amount of insurance proceeds
received by Landlord and available for restoration of the Premises, Landlord may
elect to either repair or restore the Premises or to terminate this Lease upon
giving notice of such election in writing to Tenant within sixty (60) days after
the casualty. If no such notice is received by Tenant within said sixty (60)
days, Tenant shall have the right to terminate this Lease by written notice to
Landlord. If Landlord is required or elects to rebuild as herein provided,
Landlord shall rebuild the damaged or destroyed areas of the Premises with due
diligence and in any event within one hundred-eighty (180) days of the casualty,
provided that Landlord shall have no obligations to repair or rebuild Tenant
Improvements.

If the casualty or the repairing or rebuilding shall render the Premises
untenantable, in whole or in part, a proportionate abatement of the Rent shall
be allowed from the date when the damage occurred until the date when the
Premises has been restored by Landlord, such proportion to be computed on the
basis that the portion of the Premises rendered untenantable and not used by
Tenant bears to the aggregate Premises.

12.2      Effect on Lease. Unless this Lease is terminated pursuant to Section
12.1, this Lease shall remain in full force and effect, and Tenant shall have no
right to terminate or cancel this Lease on account of any damage to or
destruction of the Premises so long as Landlord commences necessary restoration
within ninety (90) days after the casualty and any delay is not caused by Tenant
(or any Tenant Parties) or any events of force majeure. If Landlord does not
commence restoration within ninety (90) days, and Landlord has not already
noticed Tenant of his election not to repair under Section 12.1, and any delay
is not caused by Tenant (or any Tenant Parties) or any events of force majeure,
Tenant shall have the right to terminate this Lease by written notice to
Landlord.

SECTION 13

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
15 of 31

 


ASSIGNMENT, SUBLETTING OR ENCUMBRANCE

13.1      Assignment and Subletting. Tenant shall not assign this Lease or any
interest therein or sublet the Premises or any portion thereof, without the
prior written consent of Landlord. In the event Tenant seeks such written
consent to an assignment in order to facilitate a sale or other change in
control of Tenant, Landlord shall not unreasonably withhold its consent to such
assignment. In all other circumstances, Landlord may withhold its written
consent to assignment of this Lease or subletting of the Premises or any portion
thereof, at its sole discretion. If Tenant desires to assign this Lease or
sublet the Premises or any part thereof, Tenant shall notify Landlord not later
than thirty (30) days prior to the proposed effective date of the assignment or
sublease.

Tenant’s notice shall include the name and address of the proposed assignee or
sub-lessee, a true and complete copy of the proposed assignment or sublease,
sufficient information as Landlord deems necessary to permit Landlord to
determine the financial responsibility, experience, and character of the
proposed assignee or sub-tenant, the terms and conditions of any sale of
Tenant’s business, and the nature of any Improvements to the Premises which the
proposed assignee or sub-lessee or Tenant intends to make in connection with the
assignment or sublease. Each such notice shall also include complete financial
statements of the proposed assignee or sub-lessee, detailed description of the
intended use of the Premises, and complete resume of past business experience.

Landlord’s consent to any one assignment or sublease pursuant hereto shall not
be deemed to be a waiver of the provisions of this Section with respect to any
subsequent assignment or sublease. Each such permitted sublease shall expressly
be made subject to the provisions of this Lease.

If Tenant assigns any of its rights and interests under this Lease, the assignee
under such assignment shall expressly assume all of the obligations of Tenant
hereunder in a written instrument satisfactory to Landlord at the time of such
assignment. No assignment or sublease shall impose any obligations on Landlord
or otherwise affect any of the rights of Landlord under this Lease nor shall it
affect or reduce any of the obligations of Tenant hereunder. No permitted
assignment or subletting shall relieve Tenant of Tenant’s covenants and
agreements hereunder.

All such obligations shall continue in full force and effect as obligations of a
principal and not as obligations of a guarantor or surety to the same extent as
though no assignment or subletting had been made. Tenant shall, concurrently
with the execution and delivery of any permitted assignment or sublease, deliver
a duplicate original thereof to Landlord.

A change in the beneficial or record ownership of any class units of Tenant, or
the beneficial interest in Tenant shall be treated as and deemed to be an
assignment of this Lease within the foregoing provisions of this Section, only
if the effect of same shall be to result in a change in management or control of
Tenant. The transfer of less than fifty percent of the units of Tenant is
presumptively not to be treated as an assignment of this Lease.

Any assignment or sublease made in violation of this Section shall be void.
Tenant shall pay also all of Landlord’s costs, charges, and expenses, including
without limitation, reasonable

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
16 of 31

 

attorney’s fees, incurred in connection with any assignment, subletting, use,
occupancy, transfer, or encumbrance made or requested by Tenant.

13.2      Encumbrance. This Lease shall not be mortgaged, pledged, or encumbered
by Tenant, nor shall Tenant mortgage, pledge, or encumber the interest of Tenant
in and to any sublease of the Premises or the rentals payable thereunder,
without the prior written consent of Landlord, which consent may be granted or
withheld in the sole discretion of Landlord. In addition, Tenant shall not allow
or permit any transfer of this Lease or any interest hereunder by operation of
law. Any such mortgage, pledge, encumbrance, or transfer made in violation of
this Section shall be void.

SECTION 14
DEFAULT

14.1      Events of Default. Any one or more of the following occurrences or
acts shall constitute an event of default under this Lease:

a.      If Tenant, at any time during the Term, shall:

(i)      fail to make any payment of Rent or other sum herein required to be
paid by Tenant for a period of five (5) days after delivery by Landlord of
written notice to Tenant that any such payment has become due; or

(ii)       fail to pay Rent or other sums herein required to be paid by Tenant
when due on three (3) or more occasions during any twelve (12) month period
notwithstanding Tenant’s cure of such default upon notice; or

(iii)      fail to cure, immediately after notice from Landlord, any hazardous
condition which Tenant has created or suffered in violation of law or this
Lease; or

(iv)      fail to observe or perform any of the covenants in respect to
assignment, subletting, and encumbrance set forth in Section 13 regardless of
whether any such assignment, subletting, or encumbrance is void or voidable; or

(v)       fail to observe or perform any other provision of this Lease for
twenty (20) days after Landlord shall have delivered to Tenant written notice of
such failure; or

b.      If the Premises shall have been abandoned; for purposes hereof the
Premises shall be deemed to have been abandoned if Tenant transfers a
substantial part of Tenant’s operations, business, and personnel from the
Premises to another location or fails to carry on its business at the Premises
for a period of thirty (30) consecutive business days unless permitted under the
provisions of this Lease or precluded from so doing by reason of casualty or
condemnation; or

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
17 of 31

 

c.      If Tenant fails to take possession of the Premises when possession is
tendered by Landlord.

d.      Except as otherwise required by any state or local governmental
authority with jurisdiction over Tenant’s business, if Tenant removes or
attempts to remove or manifests an intent to remove Tenant’s goods or property
from or out of the Premises otherwise than in the ordinary course of business,
without having first paid and satisfied Landlord for all Rent that may become
due during the entire Term of this Lease.

14.2      Right to Terminate. If an event of default shall have occurred,
Landlord shall have the right at its election, then or at any time thereafter,
to either:

a.      Terminate this Lease by giving Tenant written notice of Landlord’s
intention to terminate this Lease and, upon service of said notice, Tenant shall
immediately vacate the Premises in accordance with the provisions of this Lease,
and Landlord, in addition to its other remedies, may recover from Tenant all
damages incurred by Landlord as a result of such default (all of which shall be
immediately due and payable), including, but not limited to, (A) the cost of
recovering possession of the Premises; (B) expenses of reletting, including
repairs, renovation and alteration of the Premises; (C) reasonable attorneys’
fees; (D) the unpaid amount of all monetary obligations payable under this Lease
which had been earned at the time of termination; (E) the worth at the time of
award of the amount by which the unpaid amount of all monetary obligations
payable under this Lease for the balance of the Term after the time of such
award exceeds the amount of such loss for the same period that Tenant proves
could be reasonably avoided (with Monthly Rent being calculated based on the
average Monthly Rent payable for the period, which is the lesser of: (I) the six
calendar months preceding the termination of this Lease; and (II) the number of
calendar months between the Commencement Date and the termination of this Lease;
(F) that portion of any leasing commissions paid by Landlord and applicable to
the unexpired term of this Lease; and (G) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom. Landlord shall use reasonable
efforts to mitigate its damages, but efforts by Landlord to mitigate damages
caused by the default shall not waive Landlord’s right to recover all or any
part of its damages in a separate suit; or

b.      Without terminating the term of this Lease, re-enter and take possession
of the Premises or any part thereof, without being liable for prosecution on
account thereof or being deemed guilty of any manner of trespass. Landlord
reserves the right, following any reentry or reletting, to exercise its right to
terminate this Lease by giving Tenant written notice thereof. No such reentry or
taking possession of the Premises by Landlord shall be construed as an election
by Landlord to terminate this Lease unless a written notice of such intention is
given to Tenant. No notice from Landlord hereunder or under a forcible entry and
detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. After recovering
possession of the Premises, Landlord may, from time to time, but shall not be
obligated to, relet the Premises, or any part thereof, for the account of
Tenant, for such term or terms and on such conditions and

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
18 of 31

 

upon such other terms as Landlord, in its discretion, may determine. Landlord
may make such repairs, alterations or improvements as Landlord may consider
reasonably appropriate to accomplish such reletting, and Tenant shall reimburse
Landlord upon demand for all reasonable costs and expenses (including but not
limited to the costs of such repairs, alterations or improvements, leasing
commissions and attorneys’ fees) which Landlord may incur in connection with
such reletting. Notwithstanding Landlord’s recovery of possession of the
Premises, Tenant shall continue to pay on the dates herein specified, the Rent
and all additional amounts which would be payable hereunder if such repossession
had not occurred, less a credit for the net amounts, if any, actually received
by Landlord through any reletting of the Premises.

Upon the occurrence of an event of default by Tenant hereunder, Landlord shall
also have all other rights available to it at law or in equity, including
without limitation, seeking specific performance or injunctive relief, or
performing Tenant’s obligations hereunder and getting reimbursed the reasonable
cost and expenses therefor upon demand. All rights and remedies of Landlord
herein created or otherwise existing at law or equity are cumulative and may be
exercised concurrently, whenever and as often as deemed desirable, and the
exercise of one shall not be taken to exclude or waive the right to the exercise
of any other.

14.3      Tenant to Remain Liable. No expiration or termination of this Lease
pursuant to Section 14.2, by operation of law or otherwise, and no repossession
of the Premises or any part thereof pursuant to Section 14.2 or otherwise, and
no reletting of the Premises or any part thereof pursuant to Section 14.2, shall
relieve Tenant of its liabilities and obligations hereunder, all of which shall
survive such expiration, termination, repossession, or reletting.

14.4      Current Damages. In the event of any expiration or termination of this
Lease or repossession of the Premises or any part thereof by reason of the
occurrence of an event of default, Tenant will pay to Landlord the Rent and
other sums required to be paid by Tenant for the period to and including the
date of such expiration, termination, or repossession; and thereafter, until the
what would have been the end of Term in the absence of such expiration,
termination, or repossession, and whether or not the Premises or any part
thereof shall have been relet, Tenant shall be liable to Landlord for, and shall
pay to Landlord, as liquidated and agreed current damages the Rent and other
sums which would be payable under this Lease by Tenant in the absence of such
expiration, termination, or repossession, less the net proceeds, if any, of any
reletting effected for the account of Tenant pursuant to Section 14.2, after
deducting from such proceeds all of Landlord’s expenses reasonably incurred in
connection with such reletting (including, without limitation, all repossession
costs, brokerage commissions, legal expenses, attorneys’ fees, employee
expenses, alteration costs, and expenses of preparation for such reletting).
Tenant will pay such current damages on the days on which Rent would have been
payable under this Lease in the absence of such expiration, termination, or
repossession, and Landlord shall be entitled to recover the same from Tenant on
each such day.

14.5      Final Damages. At any time after any such expiration or termination of
this Lease or repossession of the Premises or any part thereof by reason of the
occurrence of an event of default, whether or not Landlord shall have collected
any current damages pursuant to Section 14.4, Landlord shall be entitled to
recover from Tenant, and Tenant will pay to Landlord on demand, as

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
19 of 31

 

and for liquidated and agreed final damages for Tenant’s default and in lieu of
all current damages beyond the date of such demand (it being agreed that it
would be impracticable or extremely difficult to fix the actual damages), an
amount equal to the excess, if any, of (a) the Rent and other sums which would
be payable under this Lease from the date of such demand (or, if it be earlier,
the date to which Tenant shall have satisfied in full its obligations under
Section 14.4 to pay current damages) through what would be the last day of the
Term in the absence of such expiration, termination, or repossession, discounted
to present value at an assumed interest rate of five percent (5%) per annum,
less (b) the then net rental value of the Premises discounted to present value
at an assumed interest rate of five percent (5%) per annum for the same period.

Rental value shall be established by reference to the terms and conditions upon
which Landlord relets the Premises if such reletting is accomplished within a
reasonable period of time after such expiration, termination, or repossession,
and otherwise established on the basis of Landlord’s estimates and assumptions
of fact regarding market and other relevant circumstances, which shall govern
unless shown to be erroneous. If any statute or rule of law shall validly limit
the amount of such liquidated final damages to less than the amount above agreed
upon, Landlord shall be entitled to the maximum amount allowable under such
statute or rule of law.

14.6      Rights Cumulative. Nonwaiver. No right or remedy herein conferred upon
or reserved to Landlord is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity or by statute.

The failure of Landlord to insist at any time upon the strict performance of any
covenant or agreement or to exercise any option, right, power, or remedy
contained in this Lease shall not be construed as a waiver or relinquishment
thereof for the future. The receipt by Landlord of any Rent or any other sum
payable hereunder with knowledge of the breach of any covenant or agreement
contained in this Lease shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Lease shall be deemed to have been
made unless expressed in writing and signed by Landlord. In addition to the
other remedies provided in this Lease, Landlord shall be entitled, to the extent
permitted by applicable law, to injunctive relief in case of the violation, or
attempted or threatened violation, of any of the covenants, agreements,
conditions, or provisions of this Lease, or to a decree compelling performance
of this Lease, or to any other remedy allowed to Landlord at law or in equity.

14.7      Legal Expenses. In the event either Landlord or Tenant shall be in
default in the performance of any of its obligations under this Lease, the
defaulting party shall pay to the other party all reasonable attorneys’ fees and
litigation expense incurred or paid by it in connection therewith. In the event
Landlord shall, without fault on its part, be made a party to any litigation
commenced against Tenant, and if Tenant, at its expense, shall fail to provide
Landlord with counsel approved by Landlord, Tenant shall pay as additional Rent
all costs and reasonable attorneys’ fees incurred or paid by Landlord in
connection with such litigation. In the event Tenant shall, without fault on its
part, be made a party to any litigation commenced against Landlord, and if
Landlord, at its expense, shall fail to provide Tenant with counsel approved by
Tenant, Landlord shall reimburse Tenant for all costs and reasonable attorneys’
fees incurred or paid by Tenant in connection with such litigation.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
20 of 31

 

14.8      Landlord’s Right to Cure. Landlord may, but shall not be obligated to,
cure any default by Tenant after complying with the notice provisions herein set
forth. Tenant shall pay to Landlord as additional rent the amount of all such
costs incurred by Landlord.

14.9      Tenant’s Property to Remain. In the event of default by Tenant, all of
Tenant’s fixtures, furniture, equipment, improvements, additions, alterations,
and other personal property (“Tenant’s Property”) shall remain on the Premises
and, in that event and continuing during the length of said default, subject to
state and local laws governing Tenant’s use, Landlord shall have the right to
take the exclusive possession of same and to use same, without costs, until all
defaults are cured or, at its option, at any time during the Term, to require
Tenant to forthwith remove same.

14.10      Security Interest. To secure the performance of Tenant's obligations
under this Lease, Tenant hereby grants to Landlord a security interest in and an
express contractual lien upon all of Tenant's Property (the "Security
Interest"), to the extent permitted by applicable law. The Security Interest
shall not include any inventory sold by Tenant on consignment; i.e., inventory
that has been partially paid for by Tenant's customer(s) but not yet recognized
as a sale on Tenant's balance sheet. Landlord is authorized to prepare and file
financing statements signed only by Landlord (as secured party) covering the
security described above (and Tenant hereby agrees to sign the same, as well as
a separate security agreement if requested by Landlord, within ten (10) days of
Landlord's request). Upon any default under this Lease by Tenant, any or all of
Tenant's obligations to Landlord secured hereby shall, at Landlord's option, be
immediately due and payable without notice or demand. In addition to all rights
or remedies of Landlord under this Lease and the law, including the right to
judicial foreclosure, Landlord shall have all the rights and remedies of a
secured party under the Uniform Commercial Code of the State of Colorado.
Landlord's Security Interest shall be subordinate only to the lien or security
interest of any lender taking or succeeding to a purchase money security
interest thereon, and upon Tenant's written request, if no default exists
hereunder, Landlord shall execute an instrument confirming such subordination.
The Security Interest shall survive the termination of this Lease if such
termination results from Tenant's default. The Security Interest and related
lien are in addition to and cumulative of the Landlord's lien provided by the
laws of the State of Colorado.

14.11      Waiver by Tenant. In the event Landlord terminates this Lease prior
to the expiration originally fixed (or in the event Landlord repossesses the
Premises by judicial process or otherwise, with or without the termination of
this Lease), Tenant waives all right to recover or regain possession of the
Premises to save forfeiture of this Lease by payment of Rent due or by other
performance of the covenants and conditions hereof. Tenant hereby further waives
all right to reinstate or redeem this Lease notwithstanding any provisions of
any statute, law, or decision now or hereafter in force or effect.

SECTION 15
SUBORDINATION, MORTGAGEE PROTECTION

15.1      Estoppel Certificates. Within five (5) days after request therefore by
Landlord, Tenant agrees to deliver a certificate in the form presented by
Landlord to any proposed mortgagee or purchaser of the Premises, or to Landlord,
certifying (if such be the case or if not the case,

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
21 of 31

 

specifying with particularity any exception) to matters requested by Landlord,
including without limitation, the following:

a.      that Tenant is in full and complete possession of the Premises, such
possession having been delivered by Landlord and accepted by Tenant;

b.     that any improvements required to be furnished by Landlord by the terms
of this Lease have been completed in all respects to the satisfaction of Tenant;

c.     that this Lease is in full force and effect and has not been amended,
modified, supplemented, or superseded;

d.      that there is no existing default on the part of Landlord in the
performance of any covenant, agreement, or condition contained in this Lease to
be performed by Landlord;

e.      that Tenant does not have any actual or pending claim against Landlord;

f.       that no Rent or other charges have been prepaid by Tenant; and

g.      that the addressee of such certificate may rely on the representations
therein made; and certifying as to the dates of commencement and termination of
the Term, the date on which Rent commenced to accrue under this Lease, and the
date through which Rent and other charges hereunder have been paid.

15.2      Subordination/Superiority. The rights and interests of Tenant under
this Lease shall be subject and subordinate to any mortgage or deed of trust
that may hereafter be placed upon the Premises, or any part thereof and to any
and all advances to be made thereunder and to the interest thereon and all
renewals, amendments, modifications, replacements, and extensions thereof,
provided that the mortgagee or trustee or secured party named in such mortgage
or deed of trust shall recognize this Lease in the event of foreclosure, if and
so long as Tenant is not in default hereunder. Any mortgagee or trustee under a
deed of trust encumbering the Premises or any part thereof may elect to give
certain rights and interests of Tenant under this Lease priority over the lien
of its mortgage or deed of trust. In the event of either such election and upon
notification by such mortgagee or trustee to Tenant to that effect, the rights
and interests of Tenant under this Lease shall be deemed to be subordinate to or
to have priority over, as the case may be, the lien of such mortgage or deed of
trust, whether this Lease is dated or Tenant enters into possession of the
Premises prior to or subsequent to the date of such mortgage or deed of trust or
its recordation. Tenant shall, within ten (10) days following the request of
Landlord or such secured party, execute and deliver whatever instruments may be
required to further evidence or confirm the foregoing.

15.3      Mortgagee Protection. Tenant agrees to give any mortgagee of the
Premises, by registered or certified mail, a copy of any notice of default
served upon Landlord by Tenant, provided that prior to such notice, Tenant has
been notified in writing (by way of service on Tenant of a copy of an assignment
of rents and leases, or otherwise) of the name and address of such mortgagee.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
22 of 31

 

Tenant further agrees that if Landlord fails to cure such default within thirty
(30) days after such notice to Landlord (or if such default cannot be cured or
corrected within that time, then such additional time as may be necessary if
Landlord has commenced within such thirty (30) days and is diligently pursuing
the remedies or steps necessary to cure or correct such default), then the
mortgagee shall have an additional thirty (30) days within which to cure or
correct such default (or if such default cannot be cured or corrected within
that time, then such additional time as may be necessary if such mortgagee has
commenced within such thirty (30) days and is diligently pursuing the remedies
or steps necessary to cure or correct such default, including the commencement
of foreclosure proceedings if necessary to effect such a cure).

Until the time allowed for the mortgagee to cure such default has expired
without cure, Tenant shall have no right to, and shall not, take any action with
respect to this Lease adverse to the interests of Landlord or any such mortgagee
on account of Landlord’s default. Should any prospective mortgagee require a
modification or modifications of this Lease, which modification or modifications
will not cause an increased cost or expense to Tenant or in any other way
substantially change the rights and obligations of Tenant hereunder, then, and
in such event, Tenant agrees that this Lease may be so modified and agrees to
promptly execute whatever documents are required therefore.

SECTION 16
SURRENDER AND HOLDOVER

16.1      Surrender. Upon the expiration or earlier termination of this Lease,
Tenant shall peaceably leave and surrender the Premises to Landlord broom-clean
and otherwise in the condition in which the Premises are required to be
maintained by the terms of this Lease. Tenant shall surrender all keys for the
Premises to Landlord at the place then fixed for the payment of rent and shall
inform Landlord of all combinations on locks, safes, and vaults, if any, in the
Premises.

Tenant shall, at its expense, remove from the Premises on or prior to such
expiration or earlier termination all furnishings, fixtures, and equipment
situated thereon (including all exterior and interior signs) which are not the
property of Landlord as provided in Section 9.1, and Tenant shall, at its
expense, on or prior to such expiration or earlier termination, repair any
damage caused by such removal. Any property not so removed shall become the
property of Landlord, and Landlord may thereafter cause such property to be
removed from the Premises and disposed of, but the cost of any such removal and
disposition and the cost of repairing any damage caused by such removal shall be
borne by Tenant.

16.2      Holdover. Should Tenant or any party claiming under Tenant hold over
in possession at the expiration of Term by Tenant of time or otherwise, such
holding over shall not be deemed to extend the Term or renew this Lease, and
such holding over shall be an unlawful detainer and such parties shall be
subject to immediate eviction and removal. Tenant shall pay upon demand to
Landlord during any period while Tenant shall hold the Premises after expiration
of the Term, as liquidated damages, a sum equal to double the monthly rate of
Rent in effect for the last month of the Term, and Tenant shall also pay all
damages, consequential as well as direct, sustained by Landlord by reason of
such holding over.

SECTION 17

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
23 of 31

 


SECURITY DEPOSIT

17.1      Security Deposit. The Security Deposit, if any, specified in Section
1.14 shall be held by Landlord as security for the full and faithful performance
by Tenant of each and every term, covenant, and condition of this Lease on the
part of Tenant to be observed and performed, and Landlord shall have no
liability to pay interest thereon unless required by law. The Security Deposit
is not, and may not be construed by Tenant to constitute Rent for the last month
of this Term or any portion thereof. If any Rent herein reserved or any other
sums payable by Tenant hereunder shall be overdue and unpaid or should Landlord
make payments on behalf of Tenant, or should Tenant fail to perform any of the
terms of this Lease, then Landlord may, at its option, and without prejudice to
any other remedy which Landlord may have on account thereof, apply the Security
Deposit or so much thereof as may be necessary to compensate Landlord toward the
payment of the Rent or other sums due from Tenant, or towards any loss, damage,
or expense sustained by Landlord resulting from such default on the part of
Tenant; and in such event Tenant shall forthwith upon demand restore the
Security Deposit to its original amount, and the sum required to so restore the
Security Deposit shall be additional Rent hereunder. In the event Tenant shall
have fully and faithfully complied with all of the terms, covenants, and
conditions of this Lease, the Security Deposit shall be returned in full to
Tenant within thirty (30) days following the end of the Term or earlier
termination of this Lease. In the event that any bankruptcy, insolvency,
reorganization, or other creditor-debtor proceedings shall be instituted by or
against Tenant or its successors or assigns, Landlord may apply the Security
Deposit first to the payment of any Rent, and other amounts due Landlord
hereunder, and the balance, if any, of the Security Deposit may be retained by
Landlord in partial liquidation of Landlord’s damages. Landlord may deliver the
Security Deposit to the purchaser of Landlord’s interest in the Premises, in the
event that such interest is sold, and Landlord shall thereupon be discharged
from any further liability with respect to the Security Deposit.

17.2      Transfer of Security Deposit. In the event of a sale or lease of the
Premises or sale or lease of the Building, subject to this Lease, the Landlord
shall have the right to transfer the Security Deposit to the vendee or lessee
and the Landlord shall thereupon be released from all liability for the return
of such Security Deposit, and the Tenant shall look to the new landlord solely
for the return of said Security Deposit. This provision shall apply to every
transfer or assignment made of the Security Deposit to a new landlord. The
Security Deposit under this Lease shall not be mortgaged, assigned, or
encumbered by the Tenant without written consent of Landlord. In the event of
any unauthorized assignment of this Lease, Landlord shall have no further
liability with respect to the return of said Security Deposit to the Tenant or
assignee.

 

SECTION 18
MARIJUANA RETAIL

18.1      Landlord’s Compliance with Governmental Authorities. Notwithstanding
anything to the contrary in this Lease, Landlord reserves the right to comply
with any and all requests or orders from any Governmental Authority related to
the Premises.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
24 of 31

 

18.2      Termination. Notwithstanding all of Landlord’s rights to Tenant’s
Property afforded under this Lease, if Landlord is not permitted to possess any
or all of Tenant’s Property under applicable law, then Tenant shall dispose of
Tenant’s Property upon 24 hours’ notice from Landlord. If Landlord is not
permitted to possess Tenant’s Property or if Landlord notifies Tenant that it is
required to dispose of Tenant’s Property and Tenant fails to do so within 24
hours of Landlord’s notice, Landlord shall have the right to dispose of Tenant’s
Property in any manner, including by compliance with the directives of
Governmental Authorities.

18.3      Federal Enforcement. The parties acknowledge that the sale and
possession of marijuana is currently permitted under certain circumstances under
Colorado state law but is prohibited by Federal law. Current Federal policy is
not to seek enforcement of Federal marijuana possession laws in states such as
Colorado where such possession is lawful. In the event that the state or Federal
laws, ordinances or policies change or are interpreted such that Tenant’s
business operations in the Premises are likely to be subject to Federal or local
prosecution, in Landlord’s reasonable discretion, Landlord may terminate this
Lease on thirty (30) days prior written notice to Tenant, and all payment and
performance obligations shall be pro-rated to date of termination (provided that
Tenant shall not have a termination right for any enforcement or prosecution
resulting from Tenant’s actions or failure to act). Upon termination, all
parties (including any and all guarantors) shall be relieved and discharged from
all obligations hereunder (except for those that survive termination of this
Lease), and Tenant shall be entitled to the immediate return of the Security
Deposit.

18.4      Indemnification. Tenant shall indemnify and hold harmless the
Landlord, the Landlord’s officers, directors, members, managers, employees,
attorneys, agents and independent contractors from any and all liability, costs,
damages and/or other causes of action arising from or in any way related to the
Tenant’s use of the Premises, including, but not limited to actual,
consequential and punitive damages, Landlord’s attorney fees, court costs,
expert witness fees and any and all other damages.

Tenant and Landlord acknowledge and understand that possession, sale and/or
distribution of marijuana are permitted by the State of Colorado although such
acts are in violation of Federal law. Accordingly, the Landlord and Tenant
jointly, severally and individually waive any defense as to the enforcement of
this Lease based upon an “illegality of purpose” theory or other related
defense(s). The Landlord and Tenant further acknowledge and agree that this
Lease shall be fully enforceable in the court of competent jurisdiction located
in the State of Colorado as specified herein.

18.5      Compliance with State and Local Law. Under no circumstances shall
Tenant engage in conduct in the Premises that does not comply with state and
local laws, regulations, codes, permits and licenses related to Tenant’s use of
the Premises. Tenant shall provide Landlord with a copy of all licenses, license
renewals, communication from any Governmental Authority concerning any
complaint, investigation or disciplinary action related to Tenant’s business
operations in the Premises and provide Landlord with written notice of any
change in such licenses.

18.6      No Landlord Licensing Requirement. Tenant acknowledges and agrees that
Landlord is not required to obtain any license or permit related to the
cultivation or sale or

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
25 of 31

 

marijuana in Landlord’s capacity as the owner of real property as a result of
Tenant’s use of the premises. In the event the State of Colorado or other
governmental entity requires Landlord to obtain a license or permit related to
the cultivation or sale of marijuana as a result of Tenant’s use of the
premises, and Landlord does not wish to obtain such license or permit, Landlord
shall have the right to terminate this Lease upon thirty (30) days’ written
notice to Tenant.

SECTION 19
GENERAL PROVISIONS

19.1      Successors. Subject to Sections 13 and 16, all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, legal representatives, successors, and assigns.

19.2      Notices. All notices, demands, requests, consents, approvals, and
other instruments required or permitted to be given pursuant to other terms of
this Lease shall be in writing and shall be deemed to have been properly given
if personally served, sent by a nationally recognized overnight courier service,
sent by registered or certified mail, postage prepaid, return receipt requested,
or sent by electronic mail addressed to Tenant at Tenant’s address or Landlord
at Landlord’s address, as set forth below. If service shall be made by certified
mail, such service shall be deemed completed as of the third day following the
mailing of such notice in the manner aforesaid. If service shall be made by
overnight courier, such service shall be deemed completed as of the next
business day following the deposit with the overnight courier. If service shall
be made by electronic mail, it shall be deemed completed as of the day of
delivery. Landlord and Tenant shall each have the right from time to time to
specify as its address for purposes of this Lease any other address in the
United States of America upon five (5) days advance notice thereof, similarly
given, to the other party.

  Landlord: c/o MJ Holdings, Inc.

  Shawn Chemtov

    4141 NE 2nd Avenue, Suite 204A

    Miami, Florida 33137

    Email: shawn@mjholdingsinc.com

 

With a copy to Landlord’s Attorney:

 

Brownstein Hyatt Farber Schreck

410 17th Street, 22nd Floor

Denver, Colorado 80202

Attention: Noelle Riccardella

Email: nriccardella@bhfs.com

 



Tenant:3950 Holly Street

Denver, Colorado 801207

Attention: ___________________

Email: ______________________

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
26 of 31

 

 

19.3      No Option. The submission of this Lease for examination does not
constitute an offer to enter into a lease, and this Lease shall become effective
only upon execution and delivery hereof by Landlord and Tenant.

19.4      No Joint Venture. The relationship of the parties is that of Landlord
and Tenant only, and nothing in this Lease shall be construed as creating a
partnership, joint venture, principal-agent, or any other relationship. Except
as expressly otherwise provided herein, neither party shall have any right or
power to create any expense or liability chargeable to the other party.

19.5      Broker. Tenant represents and warrants to Landlord that Tenant has not
dealt with any broker or finder entitled to any commission, fee, or other
compensation by reason of the execution of this Lease. Tenant agrees to
indemnify, defend, and hold Landlord harmless from any charge, liability, or
expense (including attorneys’ fees) Landlord may suffer, sustain, or incur in
respect to any claim for a commission, fee, or other compensation by a broker or
finder claiming by, through, or under Tenant other than Broker.

19.6      Headings and Captions. The headings and captions contained in this
Lease are inserted for convenience of reference only, and are not to be deemed
part of or to be used in construing this Lease.

19.7      Use of Pronoun. Joint and Several Liability. The necessary grammatical
changes required to make the provisions of this Lease apply in the plural sense
where there is more than one Tenant and to either corporations, associations,
partnerships, limited liability companies, limited liability partnerships, or
individuals, males or females, shall in all instances be assumed as though in
each case fully expressed. If there is more than one Tenant, the liability of
all such parties for compliance with and performance of the terms and covenants
of this Lease shall be joint and several.

19.8      Partial Invalidity. If any term or provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.

19.9      Survival. Any provision of this Lease which obligates Landlord or
Tenant to pay an amount or perform an obligation before the commencement of the
Term or after the expiration of the Term shall be binding and enforceable
notwithstanding that payment or performance is not within the Term, and the same
shall survive.

19.10      Definition of Landlord.

a.      The term Landlord as used in this Lease, so far as the covenants or
obligations on the part of the Landlord are concerned, shall be limited to mean
and include only the owner or owners at the time in question of the Premises,
and in the event of any

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
27 of 31

 

transfer or transfers of title thereto, the Landlord named herein, (and in case
of any subsequent transfer or conveyance, the then grantor) shall be
automatically relieved from and after the date of such transfer or conveyance of
all liability as respects the performance of any covenants or obligations on the
part of the Landlord contained in this Lease thereafter to be performed.

b.      The Landlord may delegate from time to time some or all of its duties
hereunder to the Landlord’s agent, and such agent may perform some or all of the
Landlord’s obligations hereunder or exercise some or all of Landlord’s rights
hereunder.

c.      It is expressly understood and agreed by and between the parties hereto,
anything herein to the contrary notwithstanding, that all of the
representations, warranties, covenants, undertakings, and agreements herein made
on the part of Landlord, while in form purporting to be the representations,
warranties, undertakings, and agreements of the Landlord, are nevertheless each
and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings, and agreements by the Landlord, or for the
purpose or with the intention of binding the Landlord, personally, but are made
and intended for the purpose only of subjecting Landlord’s interest in the
Premises to the terms of this Lease and for no other purpose whatsoever, and for
satisfaction of any obligation of Landlord to Tenant. No Member of Landlord
shall be personally liable for performance of Landlord’s obligations hereunder,
and a deficit capital account of a Member of Landlord shall not be deemed an
asset of the Landlord or an interest of Landlord in the Premises.

d.      Landlord’s liability under this Lease is limited to Landlord’s equity
interest in the Premises.

19.11      Time of Essence. Time is of the essence of this Lease, and all
provisions herein relating thereto shall be strictly construed.

19.12      Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the Rent herein stipulated shall be deemed to be other
than on account of the stipulated Rent, nor shall any endorsement or statement
on any check or any letter or other communication accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy in this Lease.

19.13      Entire Agreement. This Lease and the Exhibits, Riders, Supplements,
and Guaranty, if any, attached hereto and forming a part hereof, set forth all
the covenants, promises, agreements, conditions, and understandings between
Landlord and Tenant concerning the Premises, and there are no covenants,
promises, agreements, conditions, or understandings, either oral or written,
between Landlord and Tenant concerning the Premises except those herein set
forth. Except as otherwise provided herein, no subsequent alteration, amendment,
change, or addition to this Lease shall be binding upon Landlord or Tenant
unless reduced to writing and signed by them.

19.14      Recordation. Tenant shall not record this Lease or any memorandum of
or other reference to this Lease, without the written consent of Landlord.
Landlord may, at its option, require

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
28 of 31

 

Tenant to execute a memorandum or short form of this Lease, suitable for
recording purposes and may record such memorandum or short form lease in the
real property records of the county where the Premises is located.

19.15      Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State of Colorado. Should either party institute
legal suit or action for enforcement of any obligation contained herein, it is
agreed that the venue of such suit or action shall be in the City and County of
Denver, Colorado. The prevailing party in any such suit or action shall be
entitled to all costs incurred in connection with such action, including a
reasonable attorney’s fee. All lease terms and conditions shall be subject to
all state and local statutes, ordinances, rules and regulations governing
Tenant’s use of the premises.

19.16      Limited Liability Entities. In the event Tenant hereunder is a
corporation, limited liability company, limited liability partnership, limited
liability limited partnership, or other limited liability business entity
recognized by or created pursuant to the law of the State of Colorado, the
United States, or any state, territory, or political subdivision thereof, or any
foreign country (collectively referred to as a “Limited Liability Entity”), the
persons executing this Lease on behalf of Tenant hereby covenant and warrant
that: Tenant is a duly organized Limited Liability Entity qualified to do
business in the State of Colorado; all Tenant’s franchise and corporate taxes
have been paid to date; all future forms, reports, fees, and other documents
necessary for Tenant to comply with applicable laws will be filed by Tenant when
due; and such persons are duly authorized by the board of directors or such
other body governing the Limited Liability Entity as is proscribed or allowed by
law (and shareholders, members, or partners, if required) of such Limited
Liability Entity to execute and deliver this Lease on behalf of the Limited
Liability Entity.

19.17      Interpretation. The parties understand, agree and acknowledge that
(i) this Lease has been freely negotiated by both parties; and (ii) in any
controversy, dispute or contest over the meaning, interpretation, validity, or
enforceability of this Lease or any of its terms or conditions, there shall not
be any inference, presumption, or conclusion drawn whatsoever against either
party by virtue of that party having drafted this lease or any portion thereof.

19.18      Appointment as Attorney-in-Fact Before Department of Revenue. Tenant
hereby appoints Landlord as its attorney-in-fact before Arapahoe County and the
Colorado Department of Revenue (DOR) with the power to receive confidential
information from Arapahoe County and DOR concerning the status and/or amount of
Tenant property taxes or Tenant’s gross sales, wage withholding taxes, sales
taxes, or any other taxes that may now or hereafter be required to be withheld
by Tenant by the State of Colorado. Such appointment shall apply to, and be
effective for, any tax year or period during which this Lease, as renewed or
extended, may be in force. Landlord shall not have any authority to speak to any
taxing authority on behalf of Tenant nor take any other action with respect to
any such taxing authority on behalf of Tenant, except pursuant to Section 14.8
(Landlord’s Right to Cure), Landlord may, but shall not be obligated to, cure
any default by Tenant of its obligations to any taxing authority after complying
with the notice provisions herein set forth. This appointment may not be revoked
by Tenant. Tenant shall sign any additional documentation that may be required
by Arapahoe County or the DOR to confirm or further document such power of
attorney.

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
29 of 31

 

19.19      Excuse of Performance. Anything in this Lease to the contrary
notwithstanding, neither Tenant nor Landlord shall be deemed in default with
respect to the performance of any of the terms, covenants, and conditions of
this Lease if such failure or performance shall be due to any vandalism,
sabotage, governmental regulation or control, Act of God, energy shortage, or
any other cause whether similar or dissimilar, beyond the reasonable control of
Tenant or Landlord, as the case may be; provided that (a) such cause is not due
to the willful act of Tenant or Landlord, as the case may be; (b) delays or
failures to perform resulting from lack of funds shall not be deemed delays
beyond the reasonable control of a party; and (c) the party claiming any such
excuse for its performance hereunder has given the other party notice of the
cause and anticipated duration of such failure of performance.

19.20      Acquisition Contingency. Tenant acknowledges and understands that
Landlord does not currently hold title to the Property, but that Landlord is
currently under contract to purchase the Property. This Lease shall be
contingent upon Landlord acquiring title to the Property.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
30 of 31

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Lease as of the
day and year first written above.

LANDLORD: MJ SHERIDAN, LLC, a Colorado limited liability company

 

By: MJ Holdings, Inc., a Nevada corporation, its manager

By: ____________________________

 

Name: __________________________

 

Title: ___________________________

 

 

TENANT: LIGHTSHADE LABS, LLC, a Colorado limited liability company

 

By: __________________________

      Steven Brooks, Manager

 

 



MJ Sheridan, LLC – Lightshade Labs, LLC
2014 Commercial Lease
31 of 31

 